*118Opinion
per Curiam :
The facts in this case are not in dispute and conclusively show that plaintiff’s mother is dependent upon him for her chief support. See Culver v. The United States, 81 C. Cls. 631, and Chester V. Freeland v. The United States, 64 C. Cls. 364.
*119Entry of judgment will be suspended to await the coming in of a report from the General Accounting Office showing the amount due plaintiff in accordance with this opinion.
In accordance with the above opinion, and upon a report from the General Accounting Office showing the exact amount due, the Court on March 4, 1940, entered judgment for the plaintiff in the sum of $2,391.93.